Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                      October 28, 2015             (202)479.3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Cuong Phu Le
              v. Texas
              No. 15-6725
              (Your No. PD-0605-14)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
October 26, 2015 and placed on the docket October 28, 2015 as No. 15-6725.




                                          Sincerely,

                                          Scott S. Harris, Clerk


                                        MdM MptiuJU
                                          Michelle Marshall
                                          Case Analyst




                                                                          RECEIVED IN
                                                                    COURT OF CRIMINAL APPEALS

                                                                              NOV 02 2015